Citation Nr: 0922903	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-17 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received from a private medical care provider from 
April 11, 2006 to April 29, 2006.


REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel
INTRODUCTION

The Veteran had active service from July 1961 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the Salem, Virginia, VA Medical Center (VAMC).

This matter was previously before the Board in October 2007, 
at which time it was remanded for a hearing before a 
Veterans' Law Judge.  

The Veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in April 2009.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to Salem VAMC, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  

REMAND

At his April 2009 hearing, the Veteran testified that he had 
been told by a VA physician not to come to the VA facility if 
he had thrombosis difficulties.  He noted that he had 
discussed this with a VA physician at the Salisbury VAMC.  
There are no records in the claims file from the Salem VAMC, 
and such records could be relevant to the determination on 
appeal.  

VA is deemed to have constructive knowledge of documents 
which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612- 13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment 
records of the Veteran from the Salisbury 
VAMC from 2005 to the present and 
associate them with the claims folder.

2.  After completion of the above and any 
additional development of the evidence 
that the may be deemed necessary, review 
the record and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

